Judge Eagles
dissenting.
I dissent. Reversal of the order of the district court is required by our court’s decision in In re Jacobs, 38 N.C. App. 573, 248 S.E. 2d 448 (1978), holding that “merely placing an ‘X’ in the boxes on the commitment order form does not comply with the statute,” or alternatively, by our court’s decision in In re Crainshaw, 54 N.C. App. 429, 283 S.E. 2d 553 (1981), mandating a “specific finding of probability of serious physical debilitation resulting from the more general finding of lack of self-caring ability”
The majority inappropriately characterizes the requirements laid down in Jacobs and Crainshaw as mere dictum which may be disregarded at will by subsequent panels of this court. I respectfully disagree.